Citation Nr: 0929233	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  02-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a small bowel obstruction due to adhesions.

2.  Entitlement to service connection for thoracic kyphosis 
with lumbar scoliotic double curve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to March 
1994.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO declined 
to reopen previously denied claims of service connection for 
postoperative residuals of a small bowel obstruction due to 
adhesions and for thoracic kyphosis with lumbar scoliotic 
double curve.  

The Veteran perfected an appeal as to both claims.  
Thereafter in an April 2005 decision, the Board determined 
that new and material evidence had been received to reopen 
the two claims.  On that basis the Board reopened the claims 
and then remanded both claims to the RO for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claims 
for service connection for postoperative residuals of a small 
bowel obstruction due to adhesions, and for thoracic kyphosis 
with lumbar scoliotic double curve, both require additional 
development prior to adjudication on the merits.  

In April 2005 the Board remanded the two claims to the RO via 
the AMC in order to undertake development to include in part 
any necessary VA examinations to determine the etiology of 
the claimed disabilities.  Review of the claims file shows 
that the AMC/RO did not comply with this instruction to 
undertake arranging for the necessary VA examinations.  
Review of the claims file suggests that the failure to comply 
with these remand instructions most likely resulted from some 
ambiguity as to the Veteran's correct official mailing 
address and the AMC's perception that it did not know the 
Veteran's correct official address.

Various documents contained in the claims file reflect that 
the Veteran's mailing address apparently changed several 
times in recent years, which apparently caused some confusion 
as to the correct address for the veteran.  After the Board's 
April 2005 remand, the AMC had been sending notice letters to 
the Veteran at an address on [redacted] in Blacksburg, 
South, Carolina without any indication that the Veteran 
failed to receive such letters.  

Then in September 2008 the AMC sent a letter to the Veteran 
at that address and the U.S. Postal Service returned it with 
a notice that the period for Postal Service forwarding had 
expired.  The notice also indicated that the veteran had 
changed his mailing address to one on [redacted] Road in 
Casar, North Carolina.  AMC was unsuccessful in mailing a 
notice letter to the Veteran at that address in February 
2009.  The letter was returned as undeliverable.  On the 
returned copy of that letter contained in the claims file, 
the AMC crossed off the [redacted] Road address and 
replaced it with the old address on [redacted].

In April 2009, AMC sent a request to the Postmaster of Casar, 
North Carolina, asking the Postmaster to provide a current 
address for the Veteran, noting to the Postmaster that the 
last known address was on [redacted] Road.  The 
Postmaster replied later that month, and provided VA a 
mailing address for the Veteran on [redacted] Road in 
Casar, North Carolina. 

Of record and printed on April 30, 2009, is a copy of a file 
of the Compensation and Pension Record Interchange (CAPRI), 
denoting the Veteran's address to be on [redacted] in 
Lonoke, Arkansas.  

On file also from April 30, 2009, is an AMC memorandum 
documenting unsuccessful efforts to obtain the correct 
mailing address of the Veteran.  That memorandum also 
documents that the VA Salisbury (North Carolina) Medical 
facility was showing that the Veteran's address was on 
[redacted] in Lonoke, Arkansas; but that the Veteran was 
not listed in the Little Rock VA Medical Center System as 
receiving any treatment; and that the last appointment at 
Salisbury was in 1995, when the Veteran failed to report for 
a dental appointment.  

The April 30, 2009 AMC memorandum also documents a 
conversation with a VA examination scheduler at Winston Salem 
VA Medical Center.  The scheduler indicated that she would be 
unable to schedule the Veteran for examination at that 
facility because the records showed an Arkansas address for 
the veteran.  

On May 1, 2009 the AMC mailed a supplemental statement of the 
case and transmittal letter to the Veteran at the [redacted] 
[redacted] Road address.  There is no indication on file that the 
Veteran did not receive that letter or that the mailing 
address on [redacted] Road in Casar, North Carolina is 
incorrect.  

On making an inquiry with the Veteran's representative in 
Washington, DC, after checking electronic files pertaining to 
the Veteran, the representative conveyed the belief that the 
[redacted] Road address was the currently correct mailing 
address for the Veteran.  Of record is a document titled 
"CMS-Case History" printed by the representative and added 
to the files on July 30, 2009, which indicates that the 
Veteran was contacted by the representative on May 26, 2009, 
and which indicates that the [redacted] Road address is 
correct.

There is no indication in the claims of any attempt by AMC/RO 
to arrange an examination for the Veteran, or to notify the 
Veteran at the [redacted] Road address of prospective 
examinations of his claimed disabilities.  Therefore, the 
Board must remand the case via AMC to the RO for compliance 
with the Board's April 2005 Remand instructions to afford the 
Veteran necessary VA examinations to determine the etiology 
of the claimed disabilities.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Such notice should be sent to the last known address for 
which there is no indication of a failure of the Veteran to 
receive mail from VA.  Currently, it appears that this 
address is the one on [redacted] Road in Casar, North 
Carolina.   If is ascertained that another address is the 
current, proper address, then that address is where the 
notice should be sent. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)).  After obtaining any 
additional medical records, relevant VA examinations should 
be conducted to determine the nature and etiology of any 
diagnosed disorders referable to the claimed postoperative 
residuals of a small bowel obstruction due to adhesions, and 
thoracic kyphosis with lumbar scoliotic double curve.

 Accordingly, the case is REMANDED for the following action:

1.  In writing to the Veteran to comply 
with the instructions below, send any 
notice letters to the Veteran at his last 
known mailing address on [redacted]
Road in Casar, North Carolina; except if 
there is notice from the Veteran received 
after May 1, 2009 of a new address, in 
which case, the new address should be used 
to contact him.  Any VA examinations 
should be scheduled in relation to the 
mailing address on [redacted] Road in 
Casar, North Carolina, or any such more 
currently reported address for the 
Veteran.

2.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the Veteran's claimed (1) postoperative 
residuals of a small bowel obstruction due 
to adhesions, and (2) thoracic kyphosis 
with lumbar scoliotic double curve.  

3.  After obtaining any requested records, 
schedule the veteran for separate VA 
examinations (and separate examination 
reports) by appropriate medical 
specialists, (1) digestive 
system/gastroenterology and (2) 
orthopedic, to determine the nature and 
likely etiology of any chronic (1) 
digestive system and (2) thoracic and 
lumbar spine disorder(s), respectively.

All studies deemed appropriate in the 
medical opinion of the respective 
examiners should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to both examiners, who should review the 
entire claims folder in conjunction with 
these examinations.  This fact should be 
so indicated in the two respective 
examination reports.  The rationale for 
any opinion expressed should be included 
in the examination reports.  If an 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain in their separate report why it is 
not feasible to respond.

For any chronic digestive system disorder, 
and/or thoracic and lumbar spine disorders 
found, definitive findings and diagnoses 
should be made and recorded, with respect 
to the presence of such disorders.  After 
reviewing the available medical records 
and examining the appellant, each examiner 
should respectively render comments 
specifically addressing the following 
questions:


Digestive System Disorder:
If a chronic digestive system disorder is 
diagnosed, then based upon an assessment 
of the entire record, is it at least as 
likely as not (a probability equal or 
greater than 50 percent) that such 
digestive system disorder is the result 
of, or was increased by, injury or 
disease incurred during active service 
from December 1992 to March 1994; or in 
the case of a congenital defect, was a 
superimposed disease or injury in 
service?

Thoracic and Lumbar Spine Disorder: 
If a chronic thoracic and/or lumbar spine 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (a probability 
equal or greater than 50 percent) that 
such spine disorder is the result of, or 
was increased by, injury or disease 
incurred during active service from 
December 1992 to March 1994; or in the 
case of a congenital defect, was a 
superimposed disease or injury in 
service?

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for (1) postoperative residuals 
of a small bowel obstruction due to 
adhesions, and (2) thoracic kyphosis with 
lumbar scoliotic double curve.  

If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The RO must ensure that all instructions 
ordered here are undertaken.  If not, take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The veteran is advised that at least in part the purpose of 
the examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that failure to cooperate by attending the requested 
VA examination could result in an unfavorable decision.  See 
38 C.F.R. § 3.655.




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

